ORDER

PER CURIAM.
Gary Glenn Buck (defendant) appeals from his sentence, as a prior and persistent offender, of two consecutive terms of eight years imprisonment entered on jury verdicts convicting him of two counts of tampering with a witness in violation of Section 575.270.1 RSMo 1996. Defendant contends that the state failed to prove that he was represented by counsel in his prior convict tions or waived his right to counsel at that time.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find that it demonstrates that defendant had counsel present for the three prior convictions. Certified copies of prior convictions are admissible and sufficient to demonstrate defendant was represented by counsel. State v. Wilson, 684 S.W.2d 544, 546-547 (Mo.App.1984). An extended opinion reciting the detailed facts and principles of law would have no precedential or jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).